Citation Nr: 1422713	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for gastritis (claimed as ulcer disease).  

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a neck disorder.  

7.  Entitlement to service connection for a bilateral shoulder disorder.  

8.  Entitlement to service connection for a bilateral hand disorder.  

9.  Entitlement to service connection for a bilateral hip disorder.  

10.  Entitlement to service connection for a bilateral knee disorder.  

11.  Entitlement to service connection for a bilateral ankle disorder.  

12.  Entitlement to service connection for a low back disorder.  

13.  Entitlement to service connection for a disorder manifested by chronic fatigue, muscle pain, memory loss, and sleep impairment.  

14.  Entitlement to a disability rating in excess of 10 percent for right wrist carpal tunnel syndrome.

15.  Entitlement to a disability rating in excess of 10 percent for left wrist carpal tunnel syndrome.

16.  Entitlement to a disability rating in excess of 10 percent for right leg peripheral neuropathy.

17.  Entitlement to a disability rating in excess of 10 percent for left leg peripheral neuropathy.

18.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claim for service connection for ulcer disease is being treated as a claim for service connection for gastritis, pursuant to Clemons v. Shinseki, 23 Vet.  App. 1 (2009).

The issues of service connection for a disorder manifested by chronic fatigue, muscle pain, memory loss, and sleep impairment and the rating to be assigned for gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The only current eye disorder shown is myopia which is a developmental defect, and there was no disease or injury superimposed on it in service.

2.  The Veteran currently has chronic gastritis (claimed as ulcer disease) which was manifest in service.  

3.  The Veteran does not have a current bilateral hearing loss, hypertension, skin, neck, bilateral shoulder, bilateral hand, bilateral hip, bilateral knee, or bilateral ankle disability.

4.  Arthritis of the Veteran's lumbar spine was manifest within 1 year after separation from service.  

5.  The Veteran's right and left upper extremity peripheral neuropathy does not produce or nearly approximate moderate incomplete paralysis of either median nerve. 

6.  The Veteran's right and left lower extremity peripheral neuropathy does not produce or nearly approximate moderate incomplete paralysis of either sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for eye disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for gastritis are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for skin disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for neck disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for service connection for bilateral shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  The criteria for service connection for bilateral hand disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  The criteria for service connection for bilateral hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

10.  The criteria for service connection for bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

11.  The criteria for service connection for bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

12.  The criteria for service connection for lumbar spine arthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

13.  The criteria for a disability rating in excess of 10 percent for right wrist carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2013).

14.  The criteria for a disability rating in excess of 10 percent for left wrist carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2013).

15.  The criteria for a disability rating in excess of 10 percent for right leg peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).

16.  The criteria for a disability rating in excess of 10 percent for left leg peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in July 2009.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  No additional notice is required for the carpal tunnel syndrome and leg peripheral neuropathy claims, as service connection was granted for these disorders.  Dingess.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in July 2009; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examination reports are adequate as the examiner reviewed the claims folder, examined the Veteran, and provided rationales for the opinions rendered.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection claims

Most of the issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Eye disorder

The Veteran appeals the RO's denial of service connection for an eye disorder which he claimed as retinal bleeding.  Service treatment records show treatment for refractive error of the eyes, with myopia noted.  On VA examination in July 2009, the only eye problem found was myopia.  No other eye diagnoses have been rendered post-service.  

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2013).  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In this case, the evidence shows that the Veteran has only myopia, which is a developmental defect.  There is no competent evidence of record of an eye disease or injury which is in existence currently and which has been superimposed over it.  The Veteran has claimed service connection for retinal bleeding, but there is no competent evidence of the same currently, or that that he has a current disorder causing this.  In light of the above, service connection cannot be granted for eye disorder.   

Hearing loss

The Veteran appeals the RO's denial of service connection for bilateral hearing loss disability.  For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA examined the Veteran for bilateral hearing loss disability in July 2009.  The audiometric results obtained at that time show that the Veteran does not meet VA's definition of hearing loss disability or either ear, and there is no other evidence showing that the Veteran has a current hearing loss disability of either ear under such definition.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Hypertension

The Veteran has claimed service connection for hypertension.  The examiner in July 2009 indicated that he had 2 elevated blood pressure readings during service, and that they corresponded to acute illnesses.  Hypertension was not diagnosed in service and the examiner in July 2009 concluded after examining the Veteran that he does not have hypertension.  Essentially, there is no competent medical evidence of record showing that the Veteran has a current hypertension disability.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Gastritis

The Veteran claimed service connection for ulcer disease.  Such claim has been interpreted as a claim for service connection for gastritis, in accordance with Clemons.  Service treatment records show that gastritis was manifest in service, and chronic gastritis was identified by microscopic examination of biopsies at the time of the Veteran's July 2009 VA examination, which was shortly after service.  Accordingly, the Board concludes that service connection is warranted for chronic gastritis as having had its onset in service.  

Skin disorder

The Veteran claims service connection for skin disorder, which he described in his May 2009 claim as a rash of his entire body, and cold sores of his mouth.  Skin problems were shown in service.  However, no skin disorders have been diagnosed post-service.  The VA examiner in July 2009 indicated that the Veteran had no skin lesions on that examination, and no skin disorder diagnoses from any other time after service have been shown.  There is no competent medical evidence of record diagnosing the Veteran with a current skin disorder.  In the absence of a currently diagnosed skin disorder, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Neck, shoulder, and hand disorders

The Veteran claims service connection for neck, shoulder, and hand disorders.  Neck, shoulder, and hand problems were treated in service.  However, his cervical spine, shoulders, and hands were normal on VA examination in July 2009, including by X-ray interpretations, and no neck, shoulder, or hand disorders were diagnosed.  There is no competent medical evidence of record showing that the Veteran has a current neck, shoulder, or hand disorder.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Low back disorder

The Veteran was treated for low back problems in service, and on VA examination in July 2009, which was within a year of service separation, minimal degenerative changes of his lumbar spine were shown on X-ray.  Accordingly, under 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. §§ 3.307, 3.309, the Veteran's lumbar spine arthritis is presumed to have been incurred in service, and so service connection for the same will be granted.

Hip, knee, and ankle disorders

The Veteran claims service connection for bilateral hip, knee, and ankle disorders.  Hip, knee, and ankle problems were treated in service.  However, his hips, knees, and ankles were normal on VA examination in July 2009, except for pain on hip motion.  X-rays of the hips, knees, and ankles were normal, and no hip, knee, or ankle disorders were diagnosed.  There is no competent medical evidence of record showing that the Veteran has a current disorder of either hip, knee, or ankle.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Higher ratings for neuropathies

The Veteran appeals for higher ratings than the 10 percent ratings for right and left leg neuropathy which are currently assigned under 38 C.F.R. § 4.124a.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed, and so uniform ratings are warranted.

The Veteran's right and left wrist carpal tunnel syndromes are rated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Under this regulatory provision, for the minor hand, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve.  A maximum rating of 60 percent is warranted for complete paralysis of the median nerve; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

For the major hand, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve.  A maximum rating of 70 percent is warranted for complete paralysis of the median nerve; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.

The Veteran's lower extremity neuropathy disabilities are rated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this regulatory provision, a rating of 10 percent is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of either sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of either sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of either sciatic nerve, with marked atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of either sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A rating note in 38 C.F.R. § 4.124a indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and 38 C.F.R. § 4.123 (2013) indicates in pertinent part that neuritis not characterized by organic changes has a maximum rating of moderate.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, and disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in July 2009, the Veteran complained of intermittent numbness and tingling of his hands, occasional poor grip with objects slipping out of his hands unintentionally, and reduced finger dexterity at times.  On examination, his tone and bulk were normal and symmetric bilaterally, and strength was full and symmetric throughout in both proximal and distal musculature.  Reflexes were 2+ in the upper extremities and at the knees and ankles bilaterally.  Sensory examination was significant for mildly decreased pinprick and temperature perception involving the first and second toes bilaterally.  No sensory loss or alteration was noted in the upper extremities.  Tinel's was strongly positive in the wrists, Phalen sign was positive, and Romberg sign was absent.  Gait was normal base with no significant difficulty in performing toe, heel, and tandem walk.  The examiner stated that the Veteran's symptoms were consistent with early sensory neuropathy and moderately disabling bilateral carpal tunnel syndrome.  

Based on a review of the evidence, the Board concludes that disability ratings greater than 10 percent are not warranted for the Veteran's service-connected right and left wrist carpal tunnel syndrome or for his right or left leg neuropathies, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  On examination  in July 2009, the Veteran's muscle tone and bulk were normal and symmetric, and strength was full, and his gait was normal.  There was no indication of any muscle or motor impairment.  Additionally, his deep tendon reflexes were 2+ and sensory examination was only mildly decreased in the lower extremities and it was normal in the upper extremities.  The evidence shows that the Veteran's right and left wrist carpal tunnel syndrome does not produce or nearly approximate moderate incomplete paralysis of either median nerve; and that his right and left leg peripheral neuropathy does not produce or nearly approximate moderate incomplete paralysis of either sciatic nerve.  While the examiner in July 2009 characterized the Veteran's bilateral carpal tunnel syndrome as moderately disabling, it appears that he may have been talking about the combined disability produced as a result of carpal tunnel syndrome of both wrists, and the clinical findings made at the time of the examination warrant no more than a 10 percent rating for each wrist's carpal tunnel syndrome.  

Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation, 38 C.F.R. § 3.321(b)(1), as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against higher ratings than those indicated herein for the disabilities at issue.  Accordingly, higher ratings then those indicated must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Should the service-connected disabilities increase in severity in the future, the Veteran may always file claims for increased ratings.

The July 2009 VA examination reports show that the Veteran has been working full time as a management program analyst since March 2009, with no time lost from employment in the past 12 months.  Accordingly, the Board concludes that the evidence does not raise the matter of a total rating for compensation based upon individual unemployability due to the service-connected disabilities being decided.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

Service connection for eye disorder is denied. 

Service connection for gastritis is granted.  
 
Service connection for bilateral hearing loss disability is denied.

Service connection for hypertension is denied.

Service connection for skin disorder is denied.

Service connection for neck disorder is denied.

Service connection for bilateral shoulder disorder is denied.

Service connection for bilateral hand disorder is denied.

Service connection for bilateral hip disorder is denied.

Service connection for bilateral knee disorder is denied.

Service connection for bilateral ankle disorder is denied.

Service connection for lumbar spine arthritis is granted.  

Ratings in excess of 10 percent for right and left wrist carpal tunnel syndrome and for right and left leg peripheral neuropathy are denied.



REMAND

The Veteran seeks service connection for a disorder manifested by chronic fatigue, muscle pain, memory loss, and sleep impairment.  A VA examiner in July 2009 indicated that he does not have at least 6 of the 10 diagnostic criteria for chronic fatigue syndrome.  However, this is not enough information for adjudicators to determine whether the Veteran has chronic fatigue syndrome, and there is no indication as to whether the Veteran has another undiagnosed illness manifested by these symptoms, or diagnosable disorders manifested by these symptoms and relationship to service.  Remand for an examination is required.  

Next, this Board decision has granted service connection for gastritis.  It is the RO's duty to rate this in the first instance.  The Board notes that the terms of 38 C.F.R. § 4.114 indicate that a rating for hypertrophic gastritis, rated under Diagnostic Code 7307 (2013), is not to be combined with a rating for hiatal hernia, Diagnostic Code 7346 (2013), under which the Veteran's gastroesophageal reflux disease is rated.  Instead, a single evaluation is to be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation when the severity of the overall disability warrants such evaluation.  The issue of the rating to be assigned for gastroesophageal reflux disease is currently on appeal.  As it is inextricably intertwined with the issue of the rating to assign for the Veteran's gastritis, appellate adjudication must be deferred until the RO has rated the Veteran's gastritis in the first instance. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran to be examined by an appropriate health care provider to determine the nature and likely etiology of his fatigue, muscle pain, memory loss, and sleep impairment complaints.  The claims record must be reviewed by the examiner in conjunction with the examination and taken into account.  Based on a review of the record and examination of the Veteran, the examiner should offer an opinion that responds to the following: 

Is it at least as likely as not (a 50% or better probability) that the Veteran has chronic fatigue syndrome?  Is it likely (greater than a 50 percent probability) that the Veteran has chronic fatigue, muscle pain, memory loss, and/or sleep impairment which is due to any known clinical diagnosis that he has?  If so, is it at least as likely as not (a probability of at least 50 percent) that such disorder was manifest in service or is related to service?  The examiner must explain the rationales for all opinions.  

2.  After completion of the above, the RO should review the expanded record and  readjudicate the Veteran's pending claim for service connection for a disorder manifest by chronic fatigue, muscle pain, memory loss, and sleep impairment in light of any additional evidence added to the record.  Additionally, the RO should rate the Veteran's gastritis in the first instance and in doing so, should consider again the matter of the rating to be assigned for the Veteran's service-connected gastroesophageal reflux disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


